DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendments filed on 9/16/22.
Claims 1-12 and 15-22 are pending. 


Allowable Subject Matter
Claims 3, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 would similarly be allowable by incorporating the same limitations as claim 3 as recited in claim 12. 

Response to Arguments
	With respect to the amendments pertaining to durations (See more generally Applicant Arguments Section I), a new ground or rejection is applied – explained below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190188272, Herein “Chen”) in view of Jiang et al. (US 20160239737, Herein “Jiang”) in view of Okumura (US 20080189367).
Regarding claim 1, Chen teaches A method performed by a computing device (processing [0013] for user interface customization [0039]), the method comprising:
receiving, by the computing device, user interaction data indicating interactions of a first user with one or more user interface (UI) elements (user interaction data, among a group of users ([0020] to [0025])) of an initial UI of an analytics reporting application (interface for performing analytics such as usage scores with respect to interface elements [0028]) that is presented to the first user (interface data with features rendered to the user within a usage context [0028]);
generating, from the received user interaction data, a set of training data (e.g., ratings stored with interaction attributes ([0029] to [0032]));
inputting the set of training data to a machine learning model (e.g., determining a typical rating among users by calculating a weighted average of ratings [0035]);
in response to the set of training data, training, by the computing device, the machine learning model (calculated weighted average of ratings [0035]);
generating, using the trained machine learning model, a set of user interest scores for a second user (ratings, each corresponding to features for prioritizing [0036], for performance with other users ([0035] to [0037]); in particular, ratings fro a first user may be used, such as weighted ratings, for a second user, the users being of similar users [0035]), wherein each of the user interest scores is indicative of the second user’s interest in accessing information corresponding to a UI element of the analytics reporting application (each rating corresponding to a feature ([0028] to [0037]));
determining that at least one of the set of user interest scores positively indicates the second user’s interest in accessing the information corresponding to a particular UI element that was not included in the initial UI based upon a threshold score associated with the particular UI element (determination of UI element content corresponding with highest ranked elements of the first user interface ([0034] to [0038]); however, Jihang makes clear UI elements not included in the initial UI such as similar but not identical content);
in response to determining that at least one of the set of user interest scores positively indicates the second user’s interest in accessing the information corresponding to the particular Ul element, dynamically modifying the initial UI, including incorporating the particular UI element into the initial UI to obtain an updated UI that includes the particular UI element that was not included in the initial UI (rendered interface including determined features/elements ([0036] and [0037])); and
presenting the updated UI that includes the particular UI to the second user (customized user interface [0037]);
monitoring, after presenting the updated UI to the second user, further user interactions with the updated UI (after features are displayed to the second user of the second user’s interface, perform subsequent tracking for updating the learning model [0038]);
updating the machine learning model based on the further user interactions (updating based on tracking [0038]); and
selecting an updated set of UI elements that are presented in the UI based on the updated machine learning model (update based on most recent generated recommendations for UI elements, such as if a user makes modifications during access [0038]).

However, while Chen discloses presenting features from among a various other user’s interfaces some of which may not be shared by all the other users, Chen fails to specifically teach a particular UI element that was not included in the initial UI, as recited as follows:  determining that at least one of the set of user interest scores positively indicates the second user’s interest in accessing the information corresponding to a particular UI element that was not included in the initial UI based upon a threshold score associated with the particular UI element.
Yet, in a related art, Jiang discloses a similar but not the same element that was in the user interface such as a similar future content based on user interaction information [0052] to [0060].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the similar content for enhancement of a UI of Jiang with the user interface personalization based on same feature analytics of Chen to have determining that at least one of the set of user interest scores positively indicates the second user’s interest in accessing the information corresponding to a particular UI element that was not included in the initial UI based upon a threshold score associated with the particular UI element. The combination would allow for, according to the motivation of Jiang, performing user interface updates based on tracking user so as to recommend similar content particularly in the event that the original user content is unavailable or undesirable [0052].  

However, Chen in view of JIang fails to specifically teach, generating, from the received user interaction data, a set of training data, the generating including selecting from the user interaction data and as a set of features for inclusion in the set of training data, UI elements and dimensions of content presented by the UI elements based at least in part on respective durations for which the UI elements and dimensions of content were presented to the first user.
Yet, in a related art (e.g., messaging within a text message interface [0002]), Okumura discloses UI elements (e.g., messages composed and sent by the user) and dimensions (time) based on durations (e.g., elapsed time); user interaction with messages and training a user interest measure based on a set of selected messages and a set of features used in calculating user interest level in a particular message of a given keyword based on a time duration of the message existence ([0122] to  [0124]); that is, the training data including dimension data including a monotonically decreasing function further based on a time lapse after which a particular keyword appearing in the message element sent by the user was presented as an element within the user messaging interface. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective fiing date to combine the clustering based on a time duration of Okumura with the cluster modeling of Chen in view of Jiang to have generating, from the received user interaction data, a set of training data, the generating including selecting from the user interaction data and as a set of features for inclusion in the set of training data, UI elements and dimensions of content presented by the UI elements based at least in part on respective durations for which the UI elements and dimensions of content were presented to the first user. The combination would allow for, according to the motivation of Okumura, controlling for duration of interface elements such as messages and keywords so that content with a shorter usage duration (e.g., newer messages) can be given more weight and those show a stronger correlation to user’s changing interests, so that user interests can be more accurately determined based on user interaction data, including reading more recent messages [0125]. 

Regarding claim 5, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
Furthermore, Chen teaches The method of claim 1, further comprising determining that a score of the set of user interest scores associated with a further UI element is less than a threshold score associated with the further UI element; wherein the further UI element is not displayed to the second user based on the determining (only those features/elements with the highest ratings are rendered as recommended interface elements [0036].

Regarding claim 6, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
Furthermore, Chen teaches The method of claim 1, further comprising classifying the second user based on the second user’s interactions and characteristics (classifying each user for performance in determining similarity between users, such as a measure of similarity for classification ([0035] to [0037])).

Regarding claim 7, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
Furthermore, Chen teaches The method of claim 1, wherein the received user interaction data relates to two or more different topics (e.g., a type of interaction and a type of content associated with the interaction ([0020] and [0021])); wherein each of the two or more different topics is assigned a different weight based on the importance of the topic to the user determined from the user interest score for the corresponding topic (assigned numeric score for each individual feature/element calculated from interaction data for each element, further associated with relative weights that reflect the relative importance of the interaction data of each feature [0028] to [0030]).

Regarding claim 8, Chen in view of Jiang in view of Okumura taches the limitations of claim 1, as above
Furthermore, Chen teaches The method of claim 1, further comprising receiving a set of user interaction data indicating a group of multiple different users’ interactions with one or more UI elements (user interaction data with features/elements among a group of users such as similar users ([0034] to [0038]));
generating, from the received set of user interaction data, a set of user group training data (interaction data ([0034] to [0038]));
inputting the set of user group training data to the machine learning model (calculating ratings for features [0035]); and
in response to the set of group training data, training, by the computing device, the machine learning model (ratings such as for determined ratings [0035], the ratings used within the model such as during rendering of interface and a feedback loop ([0035] to [0038])).

Regarding claim 9, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
Furthermore, Chen teaches The method of claim 1, wherein the first user and the second user are the same user (threshold set high enough such that there are no other users and all data is calculated based on the single, first user the same as the second user [0034]).

Regardless, Jiang further discloses calculations for a single user [0052]. 

Regarding claim 10, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
Furthermore, Chen teaches The method of claim 1, wherein the first user and the second user are different users (ratings aggregated from determination of a second user interface ([0035] to [0037]) among first and second users).

Regarding claim 11, Chen teaches A system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations (hardware [0013]) comprising: 
The claim recites similar limitations as claim 1 – see above.

Regarding claim 15, the claim recites similar limitations as claim 5 – see above.

Regarding claim 16, the claim recites similar limitations as claim 6 – see above.

Regarding claim 17, the claim recites similar limitations as claim 9 – see above.

Regarding claim 18, the claim recites similar limitations as claim 10 – see above.

Regarding claim 19, Chen teaches A non-transitory computer-readable storage device storing instructions that when executed by one or more processors cause the one or more processors to perform operations (hardware processing [0013]) comprising: 
The claim recites similar limitations as claim 1 – see above.

Regarding claim 20, the claim recites similar limitations as claim 8 – see above.


Claims 2 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang in view of Okumura and further In view of Gross et al. (US 20160360336, Herein “Gross”).
Regarding claim 2, Chen in view of Jiang in view of Okumura teaches the limitations of claim 1, as above.
However, Chen in view of Jiang in view of Okumura fails to specifically teach The method of claim 1, wherein the machine learning model is a logistical regression model.
Yet, in a related art, Gross discloses feature learning for prediction using logistic regression model [1839].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the logistic regression of Gross with the compute learning for user interface of Chen in view of Jiang in view of Okumura to have wherein the machine learning model is a logistical regression model. The combination would allow for, according to the motivation of Gross, efficiently and effectively learning statistical features using statistical analysis [1490] for performing prediction based on data features such as historical data, the model being trained based on historical data, and allowing for controlling for certain features to better determine the influence of other feature(s) ([1506], [1554] to [1556]), further better allowing for controlling for particular contexts [1710], thus affording users a more intuitive and desired functionality within application ([0004] to [0007]). 

Regarding claim 12, the claim recites similar limitations as claim 2 – see above
Note, under broadest reasonable interpretation, claim 12 only requires one of the listed “machine learning model” types; that is, claim 2 teaches the “logistical regression model.” 




		

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang in view of Okumura and further in view of Sharifi et al. (US 20170032257).
Regarding claim 4, Chen in view of Jiang in view of Okumura  teaches the limitations of claim 1, as above.
However, Chen in view of Jiang in view of Okumura fails to specifically teach The method of claim 1, wherein the machine learning model is a long short-term memory model.
Yet, in a related art, Sharifi discloses long short-term memory for performing modeling according to a machine learning algorithm, thus providing for a better prediction model such as for predicting a value given a set of features, further based on training to predict one entity given another entity [0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the long short-term memory model for prediction modeling of Sharifi with the prediction modeling of Chen in view of Jiang in view of Okumura to have machine learning model is a long short-term memory model. The combination would allow for, according to the motivation of Sharifi, more efficiently and effectively modeling the interactions of a user to build a much better user interface by providing personalized user interface based on the better prediction modeling ([0001] and [0031]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144